Title: From Thomas Jefferson to James Monroe, 18 January 1791
From: Jefferson, Thomas
To: Monroe, James



My dear Sir
Philadelphia Jan. 18. 1791.

I have been constantly afflicted at my inability to acknowledge the reciept of Dr. Mortimer’s letters and of those of my friends Mr. Fitzhugh and Mr. Page: but I have for some weeks past been forced by other business to suspend answering any letters whatever, unless indeed of indispensable magnitude, and even now I must beg you to make the answer for me. When I came into office, I found the clerkships all filled by gentlemen who had been in them several years, and who to the title of possession added that of irreprocheable conduct. I have therefore not had a single appointment to make. This answer has been given to near an hundred letters which I have had to write in reply to applications of this nature. I wish with all my soul I could have obliged my friends on this occasion. Your taking the trouble to write thus much, and apologize for my not writing will oblige Dear Sir Your sincere friend & servt.,

Th: Jefferson

